Case: 12-1512      Document: 7     Page: 1   Filed: 10/15/2012




          NOTE: This order is nonprecedential.


  mniteb ~tates Case: 12-1512   Document: 7    Page: 2   Filed: 10/15/2012




us V. MANCHINO HUDSON                                  2


   The appeal is transferred pursuant to 28 U.S.C.
§ 1631 to the United States Court of Appeals for the
Eleventh Circuit.

                              FOR THE COURT


                              /s/ Jan Horbaly
                              Jan Horbaly
                              Clerk


cc: Leah E. McEwen, Esq.
    Demetria Nicole Williams, Esq.
s26


Issued As A Mandate:
                        OCT 15 2012